Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the after-final reply filed February 4, 2022.

Claims 1-9, 12, 13, 15, 22-24, and 30 are allowed.

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest a subtilase cytotoxin B in which the amino acid sequence TTSTE comprises deletions and/or a substitution of any one of STE.  The objections to the specification are overcome, and the Examiner is particularly amused that the MPEP does not follow correct punctuation guidelines as pointed out by Applicants’ representative. The Claims have been amended to overcome the 112/2 issues. The rejection of the claims under 35 USC 101 and under 35 USC 102 is overcome by amendment specifying that the subtilase cytotoxin B having the amino acid sequence TTSTE which comprises deletions and/or a substitution of any one of STE. No other art was found that teaches this claim limitation. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656